Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-10 are pending and presented for examination on the merit.


Claim Objections
Claim 1 is objected to because the word “a” before “one or more” in line 7 should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “one or more cooling fluid channels” in line 2. It is unclear whether these are the same as the “one or more enclosed cooling channels” in line 7 of parent claim 1. For examination purposes, they are treated as the same element.
Similarly, claim 6 recites “the energy storage device” in line 2, but is unclear about to which of the plurality of the energy storage devices of claim 1 is being referred, or whether all of the energy storage devices are concerned. For examination purposes, each of the energy storage devices comprises two cell tabs.
Claim 4 recites the limitation "the material", claim 5 recites "the channel walls", claim 7 "the cell tabs", claims 8 and 9 “the cooling fluid”, respectively, and claim 10 “the cells” in the second line of each claim. There is insufficient antecedent basis for these limitation in the claims. For examination purposes, claim 4 is considered dependent on claim 3, the cooling channels of claim 1 having walls per claim 5, claim 7 dependent on 6, the one or more cooling channels having a cooling fluid per claims 8 and 9, and, finally, the cells of claim 10 the same as the energy storage devices of claim 1.
Furthermore, claim 5 reciting the limitation “the channel walls further form a raised section at an end of the cooler to connect the cell tab to” sounds awkward and confusing. The instant claim is considered that “the cooling channels having walls further form a raised section at an end of the cooler to which the cell tab is connected.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0104927 to Alright. (cited by Applicant).
Regarding claim 1, Albright teaches a battery configuration or energy storage system (abstract), the system comprising at least one cell stack subassembly or energy storage module, each module comprising a plurality of battery cell packs or energy storage devices (Figs. 3-7; [0008]; [0009]; [0051]0; [0052]); each energy storage device comprising at least one electrically conducting cell tab including leads/flanges 50, 51 electrically connected to electrodes of the energy storage device, one end of the cell tab protruding from the energy storage device (Figs. 1-5, 14, and 15; [0047]; [0051]; [0053]); 
wherein the energy storage module further comprises a cooler for each energy storage device, e.g. spacer 38, the cooler comprising one or more enclosed cooling channels in contact with one surface of the energy storage device, e.g. a plurality of channels 39 defined by spacer 38 and adjacent cell packs (Figs. 1 and 15; [0009]; [0033]; [0048]); 
wherein the cooling channels of the cooler comprise an electrically non-conducting material, e.g. polystyrene ([0040]); and 
wherein the cooler further comprises a section of the cooling channels thermally coupled to the protruding end of the cell tab as a liquid coolant flows from the cooling channels up past the flanges 50, 51 to outlet port 36 (Figs. 11-15; [0053]).
Below is Fig. 15 of Albright.

    PNG
    media_image1.png
    492
    371
    media_image1.png
    Greyscale

Regarding claim 2, Albright teaches that the cooler comprises one or more cooling fluid channels between a fluid inlet 35 and a fluid outlet 36 forming multiple parallel flow paths (Figs. 11-15; [0053]).
Regarding claim 6, Albright teaches that each energy storage device comprises two cell tabs 50, 51 (Fig. 1; [0047]).
Regarding claim 10, Albright teaches that the energy storage devices are lithium-ion cells (abstract; [0009]; [0010]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0359211 to Kenney et al., in view of US 2012/0177960 to Tasai et al.
Regarding claim 1, Kenney et al. teaches an energy storage system, the system comprising at least one energy storage module, each module comprising a plurality of energy storage devices or battery cells 14; each energy storage device comprising at least one electrically conducting cell tab 16, 18 electrically connected to electrodes of the energy storage device, one end of the cell tab protruding from the energy storage device (Figs. 1, 2, 13, and 14; [0028]); 
wherein the energy storage module further comprises a cooler, e.g. heat exchanger panel 80, for each energy storage device ([0028]), the cooler comprising one or more enclosed cooling channels 98, 100 in contact with one surface of the energy storage device (Figs. 2, 13, and 14; [0081]; [0083]); and 
wherein the cooler further comprises a section of the cooling channels thermally coupled to the protruding end of the cell tab as turnaround header 88 of the heat exchanger panel 80 is in thermal contact with surfaces of the tabs 16, 18 (Fig. 14; [0085]).
Kenney et al. does not expressly teach that the cooling channels of the cooler comprise an electrically non-conducting material.
Tasai et al. also relates to an electric storage device and teaches that the electric storage device has a heat transfer member 21 made of an electrically non-conducing material, e.g. polyamide including nylon 66 (abstract; Fig. 1; [0073]; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cooler or heat exchanger panel including the cooling channels with an electrically-nonconducting material in the energy storage system of Kenney et al., motivated by the fact that Tasai et al. suggests that a heat exchanger material such as polyamide has insulation and heat transfer properties and can inhibit current from flowing between electrically conductive elements ([0073]; [0074]; [0084]; [0172]). The skilled artisan would have obtained expected results using a known material to make a known product.
Below is Fig. 14 of Kenney et al.

    PNG
    media_image2.png
    176
    396
    media_image2.png
    Greyscale

Regarding claim 2, Kenney et al. teaches that the cooler or heat exchanger panel 80 comprises one or more cooling fluid channels 98, 100 between a fluid inlet 94 and a fluid outlet 96 forming a serpentine flow path (Fig. 13; [0082]; [0083]).
Regarding claims 3 and 4, Tasai et al. teaches that heat transfer member 21 made of e.g. one having a thermal conductivity of 0.2 W/mK to 5.0 W/mK, such as polyamide including nylon 66 (abstract; Fig. 1; [0073]; [0084]).
Regarding claim 5, Kenney et al. teaches that the cooling channels have walls that further form a raised section, e.g. header 88, at an end of the cooler to which the cell tab is connected (Figs. 13 and 14; [0082]; [0083]; [0085]).
Regarding claim 6, Kenney et al. teaches that each energy storage device comprises two cell tabs 16, 18 (Fig. 14; [0029]; [0085]).
Regarding claims 8 and 9, Kenney et al. teaches a heat transfer fluid ([0013]; [0083]), but does not expressly teach that the cooling fluid comprises water or at least one of a corrosion inhibiting additive. an anti-freeze additive; and a biogrowth inhibiting additive.
Tasai et al. also relates to an electric storage device and teaches that a liquid such as water, antifreeze including ethylene glycol, or a mixture of water and antifreeze can be used as a coolant ([0088]; [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed cooling fluid in the system of Kenney et al., motivated by the fact that Tasai et al. demonstrates that known coolants include water and an anti-freeze additive ([0088]; [0113]) and so the skilled artisan would have obtained expected results applying a known element for a known purpose. 
Regarding claim 10, Kenney et al. teaches that the energy storage devices are lithium-ion cells ([0003]; [0005]; [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Albright or Kenney et al. as applied to claim 6, respectively, in view of US 2017/0162923 to Deng et al.
Regarding claim 7, Albright or Kenney et al. does not expressly teach that the cell tabs comprise one of aluminium or nickel-plated copper.
Deng et al. also relates to a battery cell and teaches that a positive electrode tab made of aluminum and a negative electrode tab made of copper (Fig. 1; [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention of Albright or Kenney et al., motivated by the fact that Deng et al. demonstrates the claimed materials for tabs in a battery cell (Fig. 1; [0075]) and so the skilled artisan would have obtained expected results using a known material to make a known product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725